             Case 2:15-cv-05642-CAS-JC Document 344 Filed 06/12/19 Page 1 of 9 Page ID #:4572



                  1 CHRISTINE LEPERA (admitted pro hac vice)
                      ctl@msk.com
                  2 JEFFREY M. MOVIT (admitted pro hac vice)
                      jmm@msk.com
                  3 JACOB D. ALBERTSON (admitted pro hac vice)
                      j1a@msk.com
                  4 MITCHELL SILBERBERG & KNUPP LLP
                    437 Madison Avenue, 25th Floor
                  5 New York, New York 10022
                    Telephone: (212) 509-3900
                  6 Facsimile: (212) 509-7239
                  7 AARON M. WAIS (SBN 250671)
                      amw@msk.com
                  8 GABRIELLA A. NOURAFCHAN (SBN 301594)
                      gan@msk.com
                  9 MITCHELL SILBERBERG & KNUPP LLP
                    2049 Century Park East, 18th Floor
                 10 Los Angeles, California 90067
                    Telephone: (310) 312-2000
                 11 Facsimile: (310) 312-3100
                 12 GREENBERG TRAURIG, LLP
                    VINCENT H. CHIEFFO (SBN 49069)
                 13 Email: ChieffoV@gtlaw.com
                    ALANA C. SROUR (SBN 271905)
                 14 Email: SrourA@gtlaw.com
                    1840 Century Park East, Suite 1900
                 15 Los Angeles, CA 90067-2121
                    Telephone: 310-586-7700
                 16 Facsimile: 310-586-7800
                 17 Attorneys for Defendants
                 18                     UNITED STATES DISTRICT COURT
                 19        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                 20 MARCUS GRAY, et al.,                     CASE NO. 2:15-cv-05642-CAS (JCx)
                 21         Plaintiffs,                      Honorable Christina A. Snyder
                 22       v.                                 DEFENDANTS’ MOTION IN
                                                             LIMINE NO. 8 TO EXCLUDE
                 23 KATHERYN ELIZABETH HUDSON,               UNTIMELY AND
                    et al.,                                  UNAUTHENTICATED YOUTUBE
                 24                                          SCREENSHOT
                            Defendants.
                 25                                          Final Pretrial Conference
                                                             Date:        July 1, 2019
                 26                                          Time:        11:00 a.m.
                                                             Courtroom: 8D – 8th Fl., First Street
                 27
                                                             Filed:   July 1, 2014
    Mitchell     28                                          Trial:   July 16, 2019
  Silberberg &
   Knupp LLP
11134809.1
                                  DEFENDANTS’ MIL NO. 8 EXCLUDING YOUTUBE SCREENSHOT
             Case 2:15-cv-05642-CAS-JC Document 344 Filed 06/12/19 Page 2 of 9 Page ID #:4573



                  1                       NOTICE OF MOTION AND MOTION
                  2 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                  3         PLEASE TAKE NOTICE THAT at the Pretrial Conference in this matter
                  4 on July 1, 2019, at 11:00 a.m., or as soon thereafter as counsel may be heard, in
                  5 Courtroom 8D of the Federal Courthouse located at 350 West 1st Street, Los
                  6 Angeles, CA 90012, Defendants Capitol Records, LLC, Jordan Houston, Lukasz
                  7 Gottwald, Sarah Theresa Hudson, Karl Martin Sandberg, Henry Russell Walter,
                  8 UMG Recordings, Inc., Universal Music Group, Inc., WB Music Corp., Kobalt
                  9 Music Publishing America, Inc., Kasz Money, Inc., Katheryn Elizabeth Hudson,
                 10 and Kitty Purry, Inc. (collectively “Defendants”) will and hereby do move for an
                 11 order excluding a screen capture of the url:
                 12 https://web.archive.org/web/20120724002932/https://www.youtube.com/watch?v=
                 13 MllhC0qyEjY. Wais Decl. Ex. 1 (Kahn 6/11 Email), attachment thereto.
                 14         The evidence should be excluded on the grounds that it (1) was untimely
                 15 disclosed (2) lacks foundation; (3) is not authenticated; and (4) is hearsay.
                 16         Given the untimely disclosure of this document, the parties could not meet
                 17 and confer in person or by telephone about this Motion; instead, the parties
                 18 exchanged emails on June 11 and 12, 2019, in which Plaintiffs identified the
                 19 document for the first time and Defendants stated their intent to object to it and to
                 20 move to exclude it. Wais Decl., ¶ 3 & Exs. 1 & 2.
                 21         This Motion is based on this Notice of Motion and Motion, the attached
                 22 Memorandum of Points and Authorities, any supporting declarations, any further
                 23 briefing regarding this Motion, the pleadings and evidence in the Court’s files, and
                 24 such other evidence and arguments that the Court may consider at the hearing on
                 25 this Motion.
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                               2
11134809.1
                                    DEFENDANTS’ MIL NO. 8 EXCLUDING YOUTUBE SCREENSHOT
             Case 2:15-cv-05642-CAS-JC Document 344 Filed 06/12/19 Page 3 of 9 Page ID #:4574



                  1 DATED: June 12, 2019                    MITCHELL SILBERBERG & KNUPP LLP
                  2
                                                            By: /s/ Aaron M. Wais
                  3                                         Aaron M. Wais (SBN 250671)
                                                            Attorneys for Defendants other than Katheryn
                  4
                                                            Elizabeth Hudson, and Kitty Purry, Inc.
                  5
                  6 DATED: June 12, 2019                    GREENBERG TRAURIG, LLP
                  7
                                                            By: /s/ Vincent H. Chieffo
                  8                                         Vincent H. Chieffo (SBN 49069)
                  9                                         Attorneys for Defendants Katheryn Elizabeth
                                                            Hudson p/k/a Katy Perry and Kitty Purry, Inc.
                 10
                 11
                 12                   ATTESTATION REGARDING SIGNATURES
                 13         Pursuant to Local Civil Rule 5-4.3.4(a)(2)(i), I hereby attest that all Parties,
                 14 on whose behalf this entire filing is jointly submitted, concur in this filing’s
                 15 content and have authorized its filing.
                 16
                      Dated: June 12, 2019                   /s/ Aaron M. Wais
                 17
                                                            Aaron M. Wais
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                3
11134809.1
                                    DEFENDANTS’ MIL NO. 8 EXCLUDING YOUTUBE SCREENSHOT
         Case 2:15-cv-05642-CAS-JC Document 344 Filed 06/12/19 Page 4 of 9 Page ID #:4575



                1               MEMORANDUM OF POINTS AND AUTHORITIES
                2 I.      Introduction and Statement of Relevant Facts
                3         A party should not be able to sandbag their opponent by offering at trial
                4 documents not previously disclosed. Yet that is exactly what Plaintiffs attempt to
                5 do here. On June 11, 2019—i.e., almost five years after Plaintiffs initiated this
                6 lawsuit (Dkt. 1), over one year after fact discovery closed (Dkt. 267), just over a
                7 month before trial, and the day before the parties’ motions in limine were due—
                8 Plaintiffs suddenly produced a screenshot from the Internet Archive that purports
                9 to show an archived copy of a YouTube page for a video titled “Joyful Noise” –
               10 Official Music Video: FLAME feat. Lecrae & John Reilly, dated July 24, 2012.
               11 Wais Decl., Ex. 1, attachment thereto.
               12         In producing this document, Plaintiffs did not provide any rationale for their
               13 gross delay in producing the document but instead stated their plan “to mark this as
               14 an exhibit and get either a business records declaration from the Internet Archive
               15 organization [] or testimony from Google’s witness,” as if the parties were in the
               16 midst of discovery. Id., Ex. 1. The time, however, for Plaintiffs to have produced
               17 this document, much less obtained testimony relating to it, came and went a year
               18 ago and, as discussed below, Plaintiffs lack substantial justification for their delay
               19 and cannot show their delay is harmless. To the contrary, introduction of the
               20 document at trial would severely prejudice Defendants. The Court should exclude
               21 the document at trial for this reason, as well as because it lacks foundation, has not
               22 been authenticated, and is hearsay without an exception.
               23 II.     The Court Should Exclude the Untimely Produced Document.
               24         Rule 26(a) requires production of “a copy—or description by category and
               25 location—of all documents, electronically stored information, and tangible things
               26 that the disclosing party has in its possession, custody, or control and may use to
               27 support its claims or defenses, unless the use would be solely for impeachment.”
  Mitchell     28 Fed. R. Civ. P. 26(a)(1)(A)(ii). A party must also timely supplement its
Silberberg &
 Knupp LLP
                                                              4
                                  DEFENDANTS’ MIL NO. 8 EXCLUDING YOUTUBE SCREENSHOT
             Case 2:15-cv-05642-CAS-JC Document 344 Filed 06/12/19 Page 5 of 9 Page ID #:4576



                  1 disclosures in discovery. Fed. R. Civ. P. 26(e)(1)(A). When a party fails to meet
                  2 its obligations by not producing a document, the party “is not allowed to use that
                  3 information [] to supply evidence … at a trial, unless the failure was substantially
                  4 justified or is harmless.” Fed. R. Civ. P. 37(c)(1); see also Yeti by Molly, Ltd. v.
                  5 Deckers Outdoor Corp., 259 F.3d 1101, 1105-06 (9th Cir. 2001).
                  6         Evidence exclusion under Rule 37(c)(1) is “self-executing” and “automatic.”
                  7 Id. at 1106 (quoting Fed R. Civ. P. 37 Adv. Comm. Notes to 1993 Am.). The goal
                  8 is to “provide[] a strong inducement for disclosure of material” in discovery. Id.
                  9 Consistently, courts frequently preclude parties from introducing documents at trial
                 10 that were not disclosed in discovery absent a showing of substantial justification or
                 11 harmlessness. See Shenzhenshi Hatiecheng Science and Tech. Co., Ltd. v. Rearden
                 12 LLC, 2016 WL 11187258, at *1 & n.3 (N.D. Cal. Nov. 15, 2016) (excluding
                 13 documents produced after the discovery cut off and “on the eve of trial”).
                 14         Here, Plaintiffs initiated this lawsuit on July 8, 2014. Dkt. No. 1. They then
                 15 had four years in which to produce documents in support of their claims before
                 16 discovery closed on May 25, 2018. Wais Decl., Ex. 3 (Sch. Order). Yet, they did
                 17 not produce the screenshot at issue until June 11, 2019, over a year after the close
                 18 of discovery. Id., Ex. 1. Pursuant to Rule 37, the result is “automatic”: the
                 19 document should be excluded unless Plaintiffs can substantially justify its non-
                 20 production or prove it to be harmless. Plaintiffs cannot make either showing.
                 21         Initially, there is no question that the document is one that Plaintiffs were
                 22 required to have produced. Fed. R. Civ. P. 26(a)(1)(A)(ii). At trial, Plaintiffs bear
                 23 the burden of proving, inter alia, that defendants Walter and Gottwald had a
                 24 reasonable opportunity to hear “Joyful Noise” before creating the instrumental
                 25 music for “Dark Horse.” In this regard, Plaintiffs’ sole theory of access has always
                 26 been that “Joyful Noise” was allegedly “widely disseminated” such that a jury
                 27 could infer that Walter or Gottwald had a reasonable opportunity to hear the song.
    Mitchell     28 And, since the inception of this case, Plaintiffs have insisted that evidence that
  Silberberg &
   Knupp LLP
                                                                5
11134809.1
                                    DEFENDANTS’ MIL NO. 8 EXCLUDING YOUTUBE SCREENSHOT
             Case 2:15-cv-05642-CAS-JC Document 344 Filed 06/12/19 Page 6 of 9 Page ID #:4577



                  1 YouTube videos of Joyful Noise are evidence of the alleged widespread
                  2 dissemination of the song.1 Wais Decl., Ex. 4 (Inter. Rsps., dated 04/15/2016).
                  3 Undoubtedly, the belatedly produced screenshot—which purports to show a sixth
                  4 video of Joyful Noise—supports Plaintiffs’ claims, yet they never produced it.
                  5         Plaintiffs failed to produce it even though both sides conducted extensive
                  6 discovery into the issue of YouTube videos, including subpoenaing Google (who
                  7 owns YouTube) for documents and information relevant to YouTube videos
                  8 containing “Joyful Noise.” Through that discovery, in December 2017, Google
                  9 authenticated and produced information regarding five different YouTube videos
                 10 of “Joyful Noise,” including the play counts for those videos from 2008 through
                 11 March 2012.2 See id., Ex. 5 (Truher Decl.). Google also produced additional
                 12 information about the YouTube platform, including the huge number of views
                 13 earned by the top viewed videos in each year and issues affecting the reliability of
                 14 play counts.3 See id., Ex. 6 (Supp. Truher Decl.). The parties then litigated
                 15 summary judgment on the basis of this information. This information, as well as
                 16   1
                      Defendants, in turn have always maintained—and continue to maintain—that the
                 17 availability of “Joyful Noise” on YouTube does not prove widespread
                    dissemination and cannot be used to infer that Walter or Gottwald had a reasonable
                 18 opportunity to hear “Joyful Noise” because the immense volume of content
                    available on YouTube, coupled with the fact that Walter and Gottwald had no
                 19 knowledge of Plaintiffs or their music to even known to look for “Joyful Noise” on
                    YouTube, means there is no more than a bare possibility that either saw it on
                 20 YouTube. See Loomis v. Cornish, 836 F.3d 991, 995 (9th Cir. 2016) (evidence
                    must support a “reasonable possibility, not merely a bare possibility,” that the
                 21 defendant heard the work) (emphasis added). See, e.g., Batts v. Adams, 2011 WL
                    13217923, at *4 (C.D. Cal. Feb. 8, 2011) (“[P]osting of videos and/or songs on
                 22 YouTube, Amazon.com, and iTunes by an unknown singer, [inter alia] ‘can only
                    be described as the modern day equivalent of looking for a needle in a haystack—
                 23 where the alleged seeker does not know the needle exists, and isn’t looking for
                    it.’”). This conclusion is only bolstered by the fact that it took Plaintiffs nearly five
                 24 years to discover and produce this screenshot, notwithstanding their vested interest
                    in finding any and all videos of “Joyful Noise” on the Internet during discovery.
                 25 The internet—including YouTube—is a vast universe.
                    2
                      The play counts for each of the five “Joyful Noise” videos for those four years
                 26 ranged  from 7,283 views to 561,718 views; the aggregate play count was 1.365
                    million
                 27 3        views. Id.
                      In any given year, the top videos in any given year racked up view counts of
    Mitchell     28 hundreds of millions to billions of views in a single year. Id.
  Silberberg &
   Knupp LLP
                                                                6
11134809.1
                                    DEFENDANTS’ MIL NO. 8 EXCLUDING YOUTUBE SCREENSHOT
             Case 2:15-cv-05642-CAS-JC Document 344 Filed 06/12/19 Page 7 of 9 Page ID #:4578



                  1 additional information produced by YouTube (e.g., about the exceptionally
                  2 colossal volume of content on YouTube), also served as the basis for the opinions
                  3 of Defendants’ YouTube expert and a stipulation for trial purposes between the
                  4 parties as to the facts provided by YouTube in discovery (a stipulation that is
                  5 settled other than Plaintiffs’ attempt to include this new screenshot). See id., Ex. 7
                  6 (Rosenblatt Report) & Ex. 8 (Email re: Stipulation).
                  7         There is no justification for Plaintiffs failing to produce the screenshot or
                  8 seek discovery into this purported video before now. And while Plaintiffs claim
                  9 that they did produce another screenshot concerning this video in May 2016—a
                 10 screenshot that was unauthenticated and from outside the relevant date range (Wais
                 11 Decl., Ex. 9)—this only makes Plaintiffs’ inaction worse because it shows that
                 12 Plaintiffs were aware that another video might exist yet took no steps over the next
                 13 two years of discovery to obtain information about it. Shenzhenshi, 2016 WL
                 14 11187258, at *1 (no justification where “actions show that they suspected that
                 15 additional documents existed”). In doing so, they also prevented Defendants from
                 16 obtaining discovery about the purported video, which is prejudicial to Defendants.
                 17         Defendants’ inability to test the screenshot through discovery is not the only
                 18 way that Plaintiffs’ untimely disclosure would harm Defendants. The parties have
                 19 spent the entirety of this case litigating over access, including through YouTube
                 20 videos. This discovery revealed five videos. On the basis of that revelation—and
                 21 the five videos—Defendants procured expert testimony and have otherwise been
                 22 preparing for trial, including stipulating to facts regarding YouTube. To allow
                 23 Plaintiffs to now introduce this document, which is not authenticated, lacks proper
                 24 foundation, and is hearsay (infra, p. 8)—would be to undermine Defendants’
                 25 extensive trial preparation. The document should be excluded.
                 26 III.    The Screenshot is Otherwise Inadmissible.
                 27         In addition to being untimely and prejudicial, the screenshot itself is
    Mitchell     28 inadmissible because it has not been authenticated, lacks proper foundation, and is
  Silberberg &
   Knupp LLP
                                                                7
11134809.1
                                    DEFENDANTS’ MIL NO. 8 EXCLUDING YOUTUBE SCREENSHOT
             Case 2:15-cv-05642-CAS-JC Document 344 Filed 06/12/19 Page 8 of 9 Page ID #:4579



                  1 hearsay. Fed. R. Evid. 901, 602, 801, 802. The screenshot is simply something
                  2 that Plaintiffs pulled off the internet; there is no testimony that they have identified
                  3 to authenticate or lay a foundation for the screenshot itself, much less its
                  4 contents—e.g., that a video of “Joyful Noise” was available on YouTube on July
                  5 24, 2012 and, as of that date, had a view count of 2.6 million views. There is a
                  6 reason that Plaintiffs were required to obtain testimony directly from Google about
                  7 the five videos at issue and their view counts. In addition, to the extent that
                  8 Plaintiffs seek to rely on the screenshot to prove that a video of “Joyful Noise” had
                  9 been “played” a certain number of times as of the date the page was captured by
                 10 the Internet Archive, the screenshot is inadmissible double hearsay offered for its
                 11 truth, with no applicable exception. The first layer of hearsay is seeking to admit
                 12 the screenshot to prove that it is an accurate capture of the webpage captured. The
                 13 second layer is seeking to admit the screenshot to prove the truth of specific
                 14 statements within the screenshots, e.g., the number of plays is actually the number
                 15 of plays stated. Absent testimony of a witness with knowledge of the documents,
                 16 printouts of webpages lack foundation, authentication, and are hearsay. Costa v.
                 17 Keppel Sing-marine Dockyard PTE, Ltd., 2003 WL 24242419, at *7 n. 74 (C.D.
                 18 Cal. Apr. 24, 2003) (printouts inadmissible where offering party “[did] not proffer
                 19 the testimony of a [corporate] representative attesting that the information on the
                 20 website was placed there by the corporation.”); Loussier v. Universal Music
                 21 Group, Inc., 2005 WL 5644421, at *4 (S.D.N.Y. July 14, 2005) (printouts are
                 22 “inadmissible hearsay [as] they constitute out-of-court statements being offered to
                 23 prove that the mix tapes were being sold on eBay” and also “lack[] authentication
                 24 … there is insufficient evidence to support a finding that the mix tapes actually
                 25 existed.”).
                 26                                     CONCLUSION
                 27         Defendants respectfully request that the Court grant its motion in limine.
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                                8
11134809.1
                                    DEFENDANTS’ MIL NO. 8 EXCLUDING YOUTUBE SCREENSHOT
             Case 2:15-cv-05642-CAS-JC Document 344 Filed 06/12/19 Page 9 of 9 Page ID #:4580



                 1 DATED: June 12, 2019              MITCHELL SILBERBERG & KNUPP LLP
                 2
                                                     By: /s/ Aaron M. Wais
                 3                                   Aaron M. Wais (SBN 250671)
                                                     Attorneys for Defendants other than Katheryn
                 4
                                                     Elizabeth Hudson, and Kitty Purry, Inc.
                 5
                 6 DATED: June 12, 2019              GREENBERG TRAURIG, LLP
                 7
                                                     By: /s/ Vincent H. Chieffo
                 8                                   Vincent H. Chieffo (SBN 49069)
                 9                                   Attorneys for Defendants Katheryn Elizabeth
                                                     Hudson p/k/a Katy Perry and Kitty Purry, Inc.
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
    Mitchell     28
  Silberberg &
   Knupp LLP
                                                         9
11134809.1
                                DEFENDANTS’ MIL NO. 8 EXCLUDING YOUTUBE SCREENSHOT
